The disclosure is objected to because of the following informalities: Page 1, in the first full paragraph therein, note that update status information should be provided, especially status information regarding the parent US Patent Applications and patents maturing therefrom. Page 2, lines 23, 24, note that it is unclear whether the recitations of “a CPW transmission line formed above the dielectric substrate” and “adjusting a distance between to the transmission line”, respectively reflect an accurate characterization of these aspects of the invention and thus appropriate clarification is needed. Page 10, line 5, note that --as a function of dielectric constant (εr)-- should be inserted after “shift” for an appropriate characterization. Page 19, line 11, note that the pronoun “it” should be rewritten as --HRS material-- to indicated the intended feature and note that the recitation of “its ability to” should be rewritten as --the ability of the HRS material to-- for an appropriate characterization, respectively; line 17, note that --therefrom-- should be inserted prior to the “.” for an appropriate characterization; line 27, note that --of the phase shifter 1000-- should be inserted after “ends” for an appropriate characterization.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dielectric substrate in which the image guide is disposed above (i.e. claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: For the image guide embodiment, the specification needs to provide a corresponding description of the “substrate” that is associated with the image guide, as recited in claim 18.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 18, lines 2, 3, note that the reference to “a dielectric substrate” with respect to the image guide embodiment does not appear to find support in the original disclosure, especially since the image guide (1002) is merely described as being located over a ground (1005) in Fig. 24, rather than being located over a “substrate” and thus this limitation has been treated as “new matter”; lines 7, 8, note that the reference to “adjusting … a distance between the image guide and the substrate” does not appear to find support in the original disclosure, especially since the is no disclosure that the image guide (1002) and the unspecified dielectric substrate can be adjusted (i.e. by a distance) with respect to each other and thus such a limitation has been treated as “new matter”.
However, if applicant does not believe the above issues are “new matter”, then an appropriate explanation is required including pointing out where support for the limitation(s) in question can be explicitly found in the original specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 18, line 3, it is noted that it is unclear whether the recitation of “an image guide formed above the dielectric substrate” would be an accurate characterization of this aspect of applicants’ invention. Note that as evident from Fig. 24, which depict the embodiment corresponding to independent claim 18, it appears that there is no “substrate” actually disclosed and thus an “image guide” being formed “above” the dielectric substrate would not be consistent with what is depicted in Fig. 24 and thus appropriate clarification is needed.
In claim 18, lines 7 & 8, note that it is unclear whether the recitation of “adjusting … a distance between the image guide and the substrate” would be an accurate characterization of this aspect of the invention. Note that, as evident from Fig. 24 and the corresponding specification description thereof, there does not appear to be any explicit or implicit disclosure that the image guide (1002) can be adjusted (i.e. by a distance) with respect to the substrate, especially since the image guide appears to be a fixed structure and thus appropriate clarification is needed.
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abdellatif et al (‘563) is the parent patent. Malone et al and Rao et al each pertain to using a dielectric perturber controlled by a piezoelectric element to adjust the phase of a wave propagating within a waveguide. However, the waveguide in each reference is not disclosed as .
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee